FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN,
               Plaintiffs-Appellees,
                 v.                         No. 04-55732
CITY OF SAN DIEGO,
                         Defendant,          D.C. No.
                                            CV-00-01726-
               and                           NAJ/AJB
BOY SCOUTS OF AMERICA - DESERT
PACIFIC COUNCIL,
             Defendant-Appellant.
                                       

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN; LORI BARNES-
WALLACE, Guardian Ad Litem;
LYNN BARNES-WALLACE, Guardian
Ad Litem; MICHAEL BREEN,                    No. 04-56167
Guardian Ad Litem; VALERIE                    D.C. No.
BREEN, Guardian Ad Litem,
             Plaintiffs-Appellants,
                                           CV-00-01726-
                                             NAJ/AJB
               v.                             ORDER
CITY OF SAN DIEGO; BOY SCOUTS OF
AMERICA - DESERT PACIFIC
COUNCIL,
            Defendants-Appellees.
                                       
                  Filed December 31, 2008

  Before: William C. Canby, Jr., Andrew J. Kleinfeld, and
            Marsha S. Berzon, Circuit Judges.

                            16859
16860     BARNES-WALLACE v. BOY SCOUTS OF AMERICA
                          Order;
               Dissent by Judge O’Scannlain


                          ORDER

   Judge Berzon has voted to deny the petition for en banc
rehearing of the Certification Order filed June 11, 2008, and
Judge Canby has so recommended. Judge Kleinfeld has voted
to grant en banc rehearing.

   The petition for en banc rehearing has been circulated to
the full court. A judge requested a vote on whether to rehear
the matter en banc. The matter failed to receive a majority of
the votes of the nonrecused active judges in favor of en banc
consideration. Fed R. App. P. 35. Judges Gould, Tallman,
Clifton and N.R. Smith were recused.

   The petition for rehearing en banc is denied. The Clerk of
this Court is instructed to transmit the Order Certifying Ques-
tions, filed June 11, 2008, to the Supreme Court of California
as directed under Section V of that Order. The earlier order
of December 18, 2006, certifying questions to the California
Supreme Court was withdrawn by this court on June 11, 2008.

  This case shall continue to be withdrawn from submission
until further order of this Court.



O’SCANNLAIN, Circuit Judge, dissenting from the denial of
rehearing en banc, joined by KLEINFELD, BYBEE,
CALLAHAN, BEA, and IKUTA, Circuit Judges:

   Today, our court promulgates an astonishing new rule of
law for the nine Western States. Henceforth, a plaintiff who
claims to feel offended by the mere thought of associating
            BARNES-WALLACE v. BOY SCOUTS OF AMERICA                16861
with people who hold different views has suffered a legally
cognizable injury-in-fact. No other circuit has embraced this
remarkable innovation, which contradicts nearly three dec-
ades of the Supreme Court’s standing jurisprudence. In practi-
cal effect, the three-judge panel majority’s unprecedented
theory creates a new legal landscape in which almost anyone
who is almost offended by almost anything has standing to air
his or her displeasure in court. I must respectfully, but vigor-
ously, dissent from our failure to rehear this case en banc.

                                    I

   For nominal rent, the City of San Diego leases portions of
two public parks to the Desert Pacific Council, which is a
“nonprofit corporation chartered by the Boy Scouts of Ameri-
ca.” Barnes-Wallace v. City of San Diego, 530 F.3d 776, 779
(9th Cir. 2008). The Boy Scouts operate Camp Balboa in Bal-
boa Park, which “includes campgrounds, a swimming pool,
an amphitheater, a program lodge, a picnic area, a ham radio
room, restrooms and showers, and a camp ranger office.” Id.
at 781. The Boy Scouts also operate a Youth Aquatic Center
on Fiesta Island, which “offers the use of kayaks, canoes, sail
and row boats, and classroom space to other youth groups at
inexpensive rates.” Id. Importantly, “[t]here are no religious
symbols either at Camp Balboa or at the Youth Aquatic Cen-
ter.” Id. at 782.

   For limited times, the Boy Scouts use the leased areas for
their own events, but otherwise keep the areas open to the
general public. Although the Boy Scouts’ membership poli-
cies exclude homosexuals and agnostics, the Boy Scouts do
not discriminate on the basis of sexual orientation or religion
in administering the leased parklands.1 A homosexual or an
agnostic may use the lands leased to the Boy Scouts on the
  1
   Indeed, as the plaintiffs’ own complaint concedes, the leases them-
selves, in conjunction with the Municipal Code of San Diego, prohibit dis-
crimination on the basis of religion or sexual orientation.
16862     BARNES-WALLACE v. BOY SCOUTS OF AMERICA
same terms as everybody else. Indeed, “[t]he San Diego Boy
Scouts have not turned away any non-Scout group while
Scouting is in session, either at Camp Balboa or at the
Aquatic Center.” Id. at 782.

   Nevertheless, a lesbian couple with a son and an agnostic
couple with a daughter challenged the leases under the reli-
gion clauses of the United States and California Constitutions.
The families did not have any of the traditional bases of
standing: they did not compete for the leases, try to participate
in any Boy Scout activities on the leased land, or even use or
try to use the land for their own purposes (although they did
use the portions of the parks that the Boy Scouts did not use).
Rather, the families based standing on the claim that although
they wanted to use the public land and could use it without
interference from the Boy Scouts, they nevertheless declined
to use it, because they would be offended by the Boy Scouts’
views on sexuality and religion if they did.

   The majority initially rejected the families’ psychological
injury claim, holding:

    The Breens’ and the Barnes-Wallaces’ purposeful
    avoidance of the parklands leased by the Boy Scouts
    as a protest against the Scouts’ exclusionary policies
    is not a sufficient injury. We have held that people
    can suffer a direct injury from the need to avoid
    large religious displays, such as giant crosses or life-
    size biblical scenes . . . . But there are no displays in
    either Camp Balboa or the Aquatic Center that
    would be so overwhelmingly offensive that families
    who do not share the Scouts’ religious views must
    avoid them. See Valley Forge Christian Coll. v.
    Americans United for Separation of Church & State,
    Inc., 454 U.S. 464, 485, 102 S. Ct. 752, 70 L.Ed.2d
    700 (1982) (requiring the plaintiffs to show a per-
    sonal injury suffered ‘as a consequence of the
    alleged constitutional error’) (emphasis omitted).
            BARNES-WALLACE v. BOY SCOUTS OF AMERICA                   16863
Barnes-Wallace v. City of San Diego, 471 F.3d 1038, 1045-46
(9th Cir. 2006). The panel allowed the case to proceed on
alternate standing grounds.

   Then, on rehearing, the majority reversed itself and adopted
the theory it had initially rejected. It concluded that “the
Breens and Barnes-Wallaces have avoided Camp Balboa and
the Aquatic Center because they object to the Boy Scouts’
presence on, and control of, the land: They do not want to
view signs posted by the Boy Scouts or interact with the Boy
Scouts’ representatives in order to gain access to the facili-
ties.” Id. at 784. The Article III injury-in-fact, according to the
majority, was the Breens’ and the Barnes-Wallaces’ “offen-
[se]” at “the Boy Scouts’ exclusion, and publicly expressed
disapproval, of lesbians, atheists and agnostics,” their “aver-
sion to the facilities,” and their “fe[elings of] unwelcome[-
ness] there because of the Boy Scouts’ policies that
discriminated against people like them.” Id. at 783, 784. Hav-
ing satisfied itself that it had jurisdiction, the panel then certi-
fied the California constitutional law questions to the
California Supreme Court.2
  2
   This case is far more than a harmless certification order. It constitutes
a precedential decision on the issue of standing. Even worse, if the Barnes-
Wallaces and the Breens lose on the merits before the California Supreme
Court, the panel majority’s standing decision will be entirely insulated
from further review. Thus, unless the City of San Diego files a petition for
certiorari in the United States Supreme Court now, which, of course, it
may do, see 28 U.S.C. § 1254, the majority’s standing decision may be
unreviewable.
   Indeed, even before the merits of the Establishment Clause challenge
have been resolved, the majority’s opinion already has had collateral con-
sequences. One district court in our circuit has already cited the majority’s
order as binding precedent to reach a conclusion it might not otherwise
have reached. See Trunk v. City of San Diego, 568 F. Supp. 2d 1199, 1205
(S.D. Cal. 2008) (“If Plaintiffs’ claims were based on any theory other
than violation of the Establishment Clause, they would likely be out of
court for lack of standing . . . . In the Ninth Circuit, however, merely being
ideologically offended, and therefore reluctant to visit public land where
16864       BARNES-WALLACE v. BOY SCOUTS OF AMERICA
   Writing for herself in a separate concurrence, Judge Berzon
compared the Breens and the Barnes-Wallaces’ plight to Rosa
Parks’ refusal to ride in the back of segregated buses. Accord-
ing to Judge Berzon: “Just as African-Americans could ride
on Montgomery’s buses, but not in the front, the Scouts per-
mit Plaintiffs to make use of Camp Balboa and the Mission
Bay Park Aquatic Center, but do not allow them to be mem-
bers of their organization and participate in the activities con-
ducted at the camps for members.” Id. at 791. Judge Kleinfeld
dissented.

                                    II

   This case is most notable for what it does not involve.
There is no economic injury here; the families did not com-
pete with the Boy Scouts for the leases. Nor did the families
try to join the Boy Scouts or to participate in Boy Scout activ-
ities in the parks. Thus, they cannot claim that they were
excluded from anything. Most critically, the families did not
even try to use, for their own purposes, the portions of the
parks that the Boy Scouts control. Thus, they cannot even
claim that they suffered any psychological injury as a result
of associating with the Boy Scouts. Rather, the claim here is
that the families are psychologically injured by the thought of
associating with the Boy Scouts; they contend that they would
be offended by the Boy Scouts’ views if they chose to use the
parks.

   That is an unprecedented theory. It splits standing law at
the seams, forcing open the courthouse doors to plaintiffs

a perceived Establishment Clause violation is occurring, suffices to estab-
lish ‘injury in fact.’ . . . Barnes-Wallace v. City of San Diego, 530 F.3d
776, 784-85 (9th Cir. 2008) (holding lesbian and agnostic parents had suf-
fered injury in fact because they disagreed with the Boy Scouts’ religious
and moral position and therefore avoided recreational park facilities used
by Boy Scouts). Bound by these precedents, the Court concludes all Plain-
tiffs have standing to bring this lawsuit.”).
          BARNES-WALLACE v. BOY SCOUTS OF AMERICA          16865
without concrete, particularized injuries. Henceforth, a plain-
tiff need only assert that he would be offended if he chose to
interact with someone whose beliefs offend him. Does this
mean that an animal rights activist may sue the owner of a hot
dog stand located on government property for buying beef
from ranchers in violation of FDA health requirements, even
if the activist has never visited the stand? Should the activist
so much as allege that she wants to visit the stand but is
offended by the stand owner’s implicit endorsement of how
range cattle are treated in Kansas or by the owner’s reluctance
to hire PETA activists, the majority, it seems to me, would
roll out the red carpet.

   An example from Judge Kleinfeld’s dissent from the
panel’s decision sharpens the issue: If a Jewish plaintiff chal-
lenges a government lease to the Protestant Church to operate
a non-discriminatory recreational facility that the plaintiff has
never visited, may the Jewish plaintiff base standing on the
grounds that the Protestant Church prevents him from serving
as a minister? Barnes-Wallace, 530 F.3d at 797 n.27 (Klein-
feld, J., dissenting). Again, nothing in the majority’s analysis
forecloses such claims. After today, the only real hard and fast
limit on a plaintiff’s standing to sue that I can see will be the
viability of the underlying claim on the merits.

  In her concurrence, Judge Berzon tries to limit the sweep-
ing reach of the majority’s standing analysis. She says:

    To succeed on the standing theory the majority
    adopts, such would-be plaintiffs would have to show
    (1) that on the property leased to that group by the
    city there is some site or facility which the individual
    plaintiffs could have and would have visited and
    used, were it not for (2) that group having an exclu-
    sionary policy that directly and personally affects the
    plaintiffs, and (3) that use of the property would
    require interaction with the group, such as paying
16866     BARNES-WALLACE v. BOY SCOUTS OF AMERICA
    fees for use of the facility, and perception of its sym-
    bols.

Id. at 793.

   Judge Berzon’s supposed limits are ephemeral. Putting
aside the important fact that these “limits” appear in a one-
judge concurrence without precedential value, any plaintiff
can insert into his complaint the throwaway line, which is
nearly impossible to disprove, that he “would visit” or “would
use” a given piece of property. Many groups have exclusion-
ary membership policies. Indeed, the ability to exclude those
who do not share the group’s goals or commitments is an inte-
gral part of what defines a group. And the use of the property
almost always will “require interaction with the group.” Orga-
nizations generally don’t lease government property only not
to use it.

                              III

  By stretching the definition of an injury-in-fact beyond the
breaking point to include injuries-in-theory, the majority’s
opinion is also inconsistent with longstanding Supreme Court
precedent.

   In Valley Forge v. Ams. United for Separation of Church
& State, 454 U.S. 464 (1982), the Supreme Court rejected a
standing claim that is materially indistinguishable from the
one raised by the Breens and the Barnes-Wallaces. There, the
federal government gave surplus property to the Valley Forge
Christian College, which was dedicated to “offer[ing] system-
atic training on the collegiate level to men and women for
Christian service as either ministers or laymen.” Id. at 468
(internal quotation marks omitted). Americans United For
Separation of Church and State “learned of the conveyance
through a news release” and challenged the property transfer
under the Establishment Clause of the First Amendment. Id.
at 469. The Court held that standing was lacking, concluding
          BARNES-WALLACE v. BOY SCOUTS OF AMERICA          16867
that the plaintiffs “fail[ed] to identify any personal injury suf-
fered by them as a consequence of the alleged constitutional
error, other than the psychological consequence presumably
produced by observation of conduct with which one dis-
agrees.” Id. at 485.

   As the first incarnation of the majority’s certification order
correctly recognized, Valley Forge resolves this case. Like the
plaintiffs in Valley Forge, the Breens and the Barnes Wal-
laces’ claim of “psychological” injury stems from “observa-
tion of conduct with which [they] disagree[ ],” id., an injury
that is not legally cognizable.

   But the majority changed its mind. This time around, it dis-
tinguishes Valley Forge on the grounds that the Breens and
the Barnes-Wallaces “have expressed a desire to make per-
sonal use of the facilities” while the Valley Forge plaintiffs
learned of the property grant through a news release. That is
a distinction without a difference. Judge Kleinfeld got it right
when he said:

    The ratio decidendi of Valley Forge does not support
    this distinction. Valley Forge holds that “psychologi-
    cal” injury caused by “observation” of “conduct with
    which one disagrees” is not a concrete injury to a
    legally protected interest sufficient to confer stand-
    ing, and that is what the plaintiffs allege. Thus being
    there and seeing the offending conduct does not con-
    fer standing.

Barnes-Wallace, 530 F.3d at 795. In other words, the point of
Valley Forge is that psychological injury does not constitute
a legally cognizable injury-in-fact.

   Even if Valley Forge admits of some limited class of psy-
chological injuries that can constitute an injury-in-fact, which
I do not think it does, certainly such a class is not present in
this case. Like the Valley Forge plaintiffs, the Breens and the
16868     BARNES-WALLACE v. BOY SCOUTS OF AMERICA
Barnes-Wallaces did not even try to use the parts of the parks
that are run by the Boy Scouts. Therefore, the distinction
between the two cases reduces to the allegation made by the
Breens and the Barnes-Wallaces’ that they would use the
parks if the Boy Scouts were not there. As discussed above,
the ease of inserting such an allegation into a future complaint
makes that distinction meaningless.

                              IV

   The majority also bases its conclusions on our “giant cross”
cases, which involved challenges to large, visible crosses on
public land. See Buono v. Norton, 371 F.3d 543, 546-47 (9th
Cir. 2004) (cert. pending); Ellis v. La Mesa, 990 F.2d 1518,
1523 (9th Cir. 1993). Buono involved a cross on federally-
owned property “bolted to a rock outcropping rising fifteen to
twenty feet above grade and . . . visible to vehicles on the
adjacent road from a hundred yards away.” Buono, 371 F.3d
at 549. In Ellis, there were two 36 and 43-foot tall crosses on
government property and one on the city’s official insignia.
Ellis, 990 F.2d 1520. In both cases, the plaintiffs claimed that
they were “deeply offended by the cross display on public
land,” Buono, 371 F.3d at 546, and were “injured due to . . .
not being able to freely use public areas.” Ellis, 990 F.2d at
1523 (internal citation and quotation marks omitted). We con-
cluded that the plaintiffs had standing in those cases based on
being offended by the presence of the crosses.

   The cross cases, however, do not support the majority’s
analysis. First, as our sister circuits have recognized, cross
and religious display cases occupy their own special corner of
standing jurisprudence. See Suhre v. Haywood County, 131
F.3d 1083, 1086 (4th Cir. 1997) (“Religious display cases are
an even more particularized subclass of Establishment Clause
standing jurisprudence”). This is so because “[i]n the religious
display and prayer cases, the Government . . . actively and
directly communicat[es] a religious message through religious
words or religious symbols — in other words, it . . . engag[es]
          BARNES-WALLACE v. BOY SCOUTS OF AMERICA          16869
in religious speech that [is] observed, read, or heard by the
plaintiffs.” In re Navy Chaplaincy, 534 F.3d 756, 764 (D.C.
Cir. 2008). Such “direct contact with an unwelcome religious
exercise or display works a personal injury distinct from and
in addition to each citizen’s general grievance against uncon-
stitutional government conduct.” Suhre, 131 F.3d at 1086.
Our cross cases have also emphasized the distinctly religious
nature of the government conduct at issue. In concluding that
the plaintiffs had standing to challenge the crosses in Buono,
we held that “plaintiffs who . . . are offended by religious dis-
plays on government property” have standing to challenge the
displays. Buono, 371 F.3d at 548 (emphasis added).

   The outdoorsy perambulations of a bunch of Boy Scouts
hardly constitute a “religious display[ ] on government prop-
erty.” Id. Indeed, there are no religious displays whatsoever
on the public lands leased by the Boy Scouts. As Judge Klein-
feld put it: “Unlike a cross, neither a Boy Scout, nor the Boy
Scout emblem (an eagle with a shield on a fleur-de-lis), nor
a sign saying ‘Boy Scouts,’ is the central symbol of any reli-
gion or sexual preference.” The Boy Scouts are more con-
cerned with “knot tying . . . camping, boating, hiking,
swimming, and charitable activities.” Barnes-Wallace, 530
F.3d at 797. Judge Kleinfeld is plainly right when he says that
“[a] gigantic cross on a mountaintop carries religious signifi-
cance that a herd of 11 year old boys camping out and swim-
ming does not.” Id.

  Judge Kleinfeld is also right to see

    a distinction between a prominent display of an
    unambiguous religious symbol on public land and
    groups with myriad viewpoints working with gov-
    ernment to facilitate public use of lands. San Diego,
    like many municipalities, leases property to many
    non-profit groups: San Diego Calvary Korean
    Church, Point Loma Community Presbyterian
    Church, the Jewish Community Center, the Vietnam-
16870      BARNES-WALLACE v. BOY SCOUTS OF AMERICA
      ese Federation, the Black Police Officers Associa-
      tion, and ElderHelp. No doubt people can be found
      in San Diego who do not like Koreans, Presbyteri-
      ans, Jews, Vietnamese, Blacks, and old people, and
      who disagree with the beliefs people in these groups
      share. Their feelings of disagreement or dislike
      should not be treated as the “concrete injury” that is
      “an invasion of a legally protected interest” required
      for standing.

Id.

   Even if the Boy Scouts are somehow a “religious display,”
the panel majority is still wrong. In the cross and religious
display cases, the plaintiffs came into “direct contact” with
the offensive exhibition in question; they did not launch chal-
lenges from afar. In Buono, for example, the plaintiff “regu-
larly [visited] the Preserve” where the cross was located.
Buono, 371 F.3d at 546 (internal citation and quotation marks
omitted); Vasquez v. Los Angeles County, 487 F.3d 1246,
1249 (9th Cir. 2007) (noting that Vasquez had “daily contact
with the revised [city] seal” (internal quotation marks omit-
ted)). Indeed, courts have vigilantly denied standing even in
religious display cases when the plaintiff did not have any
“personal contact” with the display. See, e.g., ACLU-NJ v.
Township of Wall, 246 F.3d 258, 266 (3d Cir. 2001). Here, of
course, the Breens and the Barnes-Wallaces have not even
tried to use the lands controlled by the Boy Scouts. They have
no “direct contact” or “unwelcome personal contact” with the
Boy Scouts apart from their presence on the parts of the parks
that the Boy Scouts do not control.

   Thus, the majority’s order creates needless tension with
cases in our sister circuits and in our own court, which, as dis-
cussed above, require direct, personal contact with the offen-
sive religious symbol. See, e.g., Sullivan v. Syracuse Hous.
Auth., 962 F.2d 1101, 1107-08 (2d Cir. 1992); ACLU-NJ, 246
F.3d at 266 (Third Circuit); ACLU of Ohio Found., Inc. v.
           BARNES-WALLACE v. BOY SCOUTS OF AMERICA           16871
Ashbrook, 375 F.3d 484, 489-90 (6th Cir. 2004) (“Davis [is]
a lawyer who travels to and must practice law within
DeWeese’s courtroom from time to time. There, Davis has
and would continue to come into direct, unwelcome contact
with the Ten Commandments display.”); Saladin v. City of
Milledgeville, 812 F.2d 687, 692 (11th Cir. 1987) (“[A]t least
three of the plaintiffs regularly receive correspondence on city
stationery bearing the seal . . . . [T]he presence of . . . the seal
offends the appellants because the seal represents the City’s
endorsement of Christianity.”); Vasquez, 487 F.3d at 1249
(Ninth Circuit); Caldwell v. Caldwell, 2008 WL 4444310, at
*4-5 (9th Cir. Oct. 3, 2008).

                                 V

   The panel majority’s certification order treats standing as a
nuisance to be swatted aside rather than as “an essential and
unchanging part of the case-or-controversy requirement of
Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992). Standing serves a purpose in our system of govern-
ment. “The power to declare the rights of individuals and to
measure the authority of governments, [the Supreme Court]
said 90 years ago, is legitimate only in the last resort, and as
a necessity in the determination of real, earnest and vital con-
troversy.” Valley Forge, 454 U.S. at 471 (internal quotation
marks omitted). By unjustifiably re-inventing the holdings of
our religious display cases, the panel majority disregards
these limits.

   I acknowledge that those limits are not always clear and
bright or easily discernible. Still, “[t]he absence of precise
definitions . . . hardly leaves courts at sea in applying the law
of standing.” Allen v. Wright, 468 U.S. 737, 751 (1984). Some
principles should be clear. This is one of them. A plaintiff
who is psychologically injured by the mere thought of associ-
ating with people who hold different views cannot claim that
he has suffered a legally cognizable injury-in-fact.
16872    BARNES-WALLACE v. BOY SCOUTS OF AMERICA
                             VI

   For the foregoing reasons, I respectfully dissent from our
failure to rehear this case en banc.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.